DISSENTING OPINION
OSBORNE, Judge.
I must respectfully disagree with the majority opinion herein. The facts raise a strong presumption that Francis W. Simms was the driver of the car. The car was owned by his brother; and he was in the habit of using the car. After the wreck he was found behind the wheel. Of the other occupants, none were related to the owner; none had previously borrowed or used the car and they were all found scat- ■ tered throughout the car at places other than in the driver’s position. I believe most reasonable men would agree from these facts that Francis W. Simms should be presumed to have been the driver.
For these reasons, I dissent.